
	
		II
		110th CONGRESS
		1st Session
		S. 498
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2007
			Mr. Feingold (for
			 himself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to improve the Medicare program for beneficiaries residing in rural
		  areas.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Rural Medicare Equity Act of
			 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Elimination of geographic physician work adjustment
				factor from geographic indices used to adjust payments under the physician fee
				schedule.
					Sec. 3. Clinical rotation demonstration project.
					Sec. 4. Medicare rural health care quality improvement
				demonstration projects.
					Sec. 5. Ensuring proportional representation of interests of
				rural areas on the Medicare Payment Advisory Commission.
					Sec. 6. Implementation of GAO recommendations regarding
				geographic adjustment indices under the Medicare physician fee
				schedule.
				
			2.Elimination of geographic physician work
			 adjustment factor from geographic indices used to adjust payments under the
			 physician fee schedule
			(a)FindingsCongress finds the following:
				(1)Variations in the geographic physician work
			 adjustment factors under
			 section
			 1848(e) of the Social Security
			 Act (42 U.S.C. 1395w–4(e)) result
			 in inequity between localities in payments under the Medicare physician fee
			 schedule.
				(2)Beneficiaries under the Medicare program
			 that reside in areas where such adjustment factors are high have relatively
			 more access to services that are paid based on such fee schedule.
				(3)There are a number of studies indicating
			 that the market for health care professionals has become nationalized and
			 historically low labor costs in rural and small urban areas have
			 disappeared.
				(4)Elimination of the adjustment factors
			 described in paragraph (1) would equalize the reimbursement rate for services
			 reimbursed under the Medicare physician fee schedule while remaining
			 budget-neutral.
				(b)EliminationSection 1848(e) of the
			 Social Security Act (42 U.S.C.
			 1395w–4(e)) is amended—
				(1)in paragraph (1)(A)(iii), by striking
			 an index and inserting for services provided before
			 January 1, 2008, an index; and
				(2)in paragraph (2), by inserting , for
			 services provided before January 1, 2008, after paragraph (4)),
			 and.
				(c)Budget neutrality adjustment for
			 elimination of geographic physician work adjustment factorSection 1848(d) of the
			 Social Security Act (42 U.S.C.
			 1395w–4(d)), as amended by section 101 of the Medicare
			 Improvement and Extension Act of 2006, is amended—
				(1)in paragraph (1)(A), by striking The
			 conversion and inserting Subject to paragraph (8), the
			 conversion; and
				(2)by adding at the end the following new
			 paragraph:
					
						(8)Budget neutrality adjustment for
				Elimination of geographic physician work adjustment factorBefore applying an update for a year under
				this subsection, the Secretary shall (if necessary) provide for an adjustment
				to the conversion factor for that year to ensure that the aggregate payments
				under this part in that year shall be equal to aggregate payments that would
				have been made under such part in that year if the amendments made by section
				2(b) of the Rural Medicare Equity Act of
				2007 had not been
				enacted.
						.
				3.Clinical rotation demonstration
			 project
			(a)EstablishmentNot later than 6 months after the date of
			 enactment of this Act, the Secretary shall establish a demonstration project
			 that provides for demonstration grants designed to provide financial or other
			 incentives to hospitals to attract educators and clinical practitioners so that
			 hospitals that serve beneficiaries under the Medicare program under title XVIII
			 of the Social Security Act
			 (42 U.S.C.
			 1395 et seq.) who are residents of underserved areas may host
			 clinical rotations.
			(b)Duration of projectThe demonstration project shall be
			 conducted over a 5-year period.
			(c)WaiverThe Secretary shall waive such provisions
			 of titles XI and XVIII of the Social Security
			 Act (42
			 U.S.C. 1301 et seq. and 1395 et seq.) as may be necessary to
			 conduct the demonstration project under this section.
			(d)ReportsThe Secretary shall submit to the
			 appropriate committees of Congress interim reports on the demonstration project
			 and a final report on such project within 6 months after the conclusion of the
			 project together with recommendations for such legislative or administrative
			 action as the Secretary determines appropriate.
			(e)FundingThere are appropriated to the Secretary
			 $20,000,000 to carry out this section.
			(f)DefinitionsIn this section:
				(1)HospitalThe term hospital means any
			 subsection (d) hospital (as defined in
			 section
			 1886(d)(1)(B) of the Social
			 Security Act (42 U.S.C.
			 1395ww(d)(1)(B)) that had indirect or direct costs of medical
			 education during the most recent cost reporting period preceding the date of
			 enactment of this Act.
				(2)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				(3)Underserved areaThe term underserved area
			 means such medically underserved urban areas and medically underserved rural
			 areas as the Secretary may specify.
				4.Medicare rural health care quality
			 improvement demonstration projects
			(a)Establishment
				(1)In generalNot later than 6 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish not more
			 that 10 demonstration projects to provide for improvements, as recommended by
			 the Institute of Medicine, in the quality of health care provided to
			 individuals residing in rural areas.
				(2)ActivitiesActivities under the projects may include
			 public health surveillance, emergency room videoconferencing, virtual
			 libraries, telemedicine, electronic health records, data exchange networks, and
			 any other activities determined appropriate by the Secretary.
				(3)ConsultationThe Secretary shall consult with the Rural
			 Health Quality Advisory Commission, the Office of Rural Health Policy of the
			 Health Resources and Services Administration, the Agency for Healthcare
			 Research and Quality, and the Centers for Medicare & Medicaid Services in
			 carrying out the provisions of this section.
				(b)DurationEach demonstration project under this
			 section shall be conducted over a 4-year period.
			(c)Demonstration project sitesThe Secretary shall ensure that the
			 demonstration projects under this section are conducted at a variety of sites
			 representing the diversity of rural communities in the Nation.
			(d)WaiverThe Secretary shall waive such provisions
			 of titles XI and XVIII of the Social Security
			 Act (42
			 U.S.C. 1301 et seq. and 1395 et seq.) as may be necessary to
			 conduct the demonstration projects under this section.
			(e)Independent evaluationThe Secretary shall enter into an
			 arrangement with an entity that has experience working directly with rural
			 health systems for the conduct of an independent evaluation of the projects
			 conducted under this section.
			(f)ReportsThe Secretary shall submit to the
			 appropriate committees of Congress interim reports on each demonstration
			 project and a final report on such project within 6 months after the conclusion
			 of the project. Such reports shall include recommendations regarding the
			 expansion of the project to other areas and recommendations for such other
			 legislative or administrative action as the Secretary determines
			 appropriate.
			(g)FundingThere are appropriated to the Secretary
			 $50,000,000 to carry out this section.
			5.Ensuring proportional representation of
			 interests of rural areas on the Medicare Payment Advisory Commission
			(a)In generalSection 1805(c)(2) of the Social Security
			 Act (42 U.S.C. 1395b–6(c)(2)) is amended—
				(1)in subparagraph (A), by inserting
			 consistent with subparagraph (E) after rural
			 representatives; and
				(2)by adding at the end the following new
			 subparagraph:
					
						(E)Proportional representation of interests of
				rural areasIn order to
				provide a balance between urban and rural representatives under subparagraph
				(A), the proportion of members who represent the interests of health care
				providers and Medicare beneficiaries located in rural areas shall be no less
				than the proportion, of the total number of Medicare beneficiaries, who reside
				in rural
				areas.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to appointments made to the Medicare
			 Payment Advisory Commission after the date of the enactment of this Act.
			6.Implementation of GAO recommendations
			 regarding geographic adjustment indices under the Medicare physician fee
			 scheduleNot later than 180
			 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall implement the recommendations contained in the March 2005 GAO
			 report 05–119 entitled Medicare Physician Fees: Geographic Adjustment
			 Indices are Valid in Design, but Data and Methods Need
			 Refinement..
		
